Exhibit 11(a) LAMAR ADVERTISING COMPANY AND SUBSIDIARIES Earnings Per Share Computation Information Years ended December31, 2016, 2015 and 2014 Year Ended December 31, Year Ended December 31, Year Ended December 31, Net income applicable to common stock $ $ $ Weighted average common shares outstanding Shares issuable upon exercise of stock options Incremental shares of convertible debt — — — Weighted average common shares and common equivalents outstanding Net income per common share basic $ $ $ Net income per common share diluted $ $ $ The above earnings per share (EPS) calculations are submitted in accordance with Statement of Financial Accounting Standards No.128. An EPS calculation in accordance with Regulation S-K item 601 (b)(11)is not shown above for the years ended December31, 2016, 2015 and 2014 because it produces an antidilutive result. The following information is disclosed for purposes of calculating antidilutive EPS for that period. Year Ended December 31, Year Ended December 31, Year Ended
